DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

In Claims 1 and 11:
	“viscosity adjuster . . . configured to adjust a viscosity of the imprint material discharged from the discharger,” not clearly associated with a structure; the term refers to another generic placeholder plus function “UV light irradiation mechanism,” which is also not clearly associated with a structure [0031] and with a generic placeholder plus function “mechanism that supplies heat” [0048].
	“light irradiation mechanism” is not clearly associated with a structure (Fig. 1 shows a generic block 200 and paragraph [0031] does not clearly associate any structure with it).
	“heat supply mechanism” is not clearly associated with a structure (Fig. 5 shows a generic box 200 and paragraph [0048] does not associate any structure with the term).
“Controller configured to form the pattern of the imprint material” is not clearly associated with a structure (Fig. 1 shows a generic block, and paragraphs [0015, 0032] generally describe functionality).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 11, the limitation “viscosity adjuster” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Moreover, the terms “light irradiation mechanism” and “heat supply mechanism” do not themselves recite structure, but recite additional generic placeholder-plus-function limitations. The specification recites functions of either irradiating imprint material with UV light [0038] or supplying heat [0048], but does not clearly associate the generic term (unit) for adjusting viscosity with a structure that performs the function of adjusting viscosity (function). Examiner considers the broadest reasonable interpretation to include any structure capable of generating UV light (e.g. lamp) or heat (e.g. coil or heat lamp).
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In Claims 1 and 11, the limitation “light irradiation mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes a function of irradiating imprint material with UV light [0038], but does not clearly associate the generic term (mechanism) with a structure that performs the function of light irradiation (function). Examiner considers the broadest reasonable interpretation to include any structure capable of generating UV light (e.g. lamp).
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In Claims 1 and 11, the limitation “heat supply mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes a mechanism with a function of supplying heat [0048], but does not clearly associate the generic term (mechanism) with a structure that performs the function of heat supply (function). Examiner considers the broadest reasonable interpretation to include any structure capable of supplying heat (e.g. coil, heat lamp, infrared light).
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites that the generic term “controller” is configured to perform a function of forming a pattern, but neither the claims nor the specification clearly associate the term with any structure (e.g.  computer, actuator, gears, circuits). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examiner considers “a controller” to include any structure capable of forming a pattern of imprint material in a plurality of shot regions, including a computer, drive for moving a nozzle, or actuator to dispense imprint material from a nozzle or outlet.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim 8 recites the limitation “depending on the location.” The limitation is indefinite as vague. Examiner considers the limitation to include an interpretation that changing the viscosity depends on a location by a location being defined or determined, including NOT changing the viscosity, since “depending on the location” can be interpreted as a condition for changing viscosity which does not necessarily occur.
Claim 9 recites the limitation “depending on a time period - 20 -10209773US01/P220-3063USfrom when the imprint material is discharged from the discharger until when the mold comes into contact with the imprint material.” The limitation is indefinite as vague. Examiner considers the limitation to include the interpretation that the apparatus be capable of timing a step of adjusting viscosity with discharging imprint material and contacting the imprint material with a mold and includes NOT changing the viscosity, since “depending on a time period” can be interpreted as a condition for changing viscosity which does not necessarily occur.
Claims 2-9, 12, and 13 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (JP 2016/058735A).
Regarding Claim 1, JP’735 teaches an imprint apparatus that forms a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold [0027], the imprint apparatus comprising: a discharger including a nozzle capable of discharging the imprint material onto the plurality of shot regions in the substrate [0027, 0030]; a curing system 2 including: a light source configured to generate light [0011, 0018]; and a lens configured to irradiate the imprint material on the substrate with the light generated from the light source [0018]; a viscosity adjuster 6, separate from the curing system (Figs. 1-2), capable of (i.e. configured to) adjusting a viscosity (also an aspect of “viscoelasticity) of the imprint material discharged from the discharger [0012, 0040-0041], the viscosity adjuster including: a light irradiation mechanism (pre-exposure means 6) directed toward the imprint material at a distance from the mold (Figs. 1-2; [0017-0028]); or a heat supply mechanism (heating light [0060, 0062, 0058]) directed toward the imprint material at a distance from the mold (Figs. 1-2, 4A); and a controller 7 capable of forming the pattern of the imprint material in the plurality of shot regions, by repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material using the curing system, for each of -2-Amendment for Application No.: 17/090743 Attorney Docket: 10209773US01 the plurality of shot regions [0012, 0026, 0034-0035].
Regarding Claim 2, the apparatus of JP’735 is capable of an intended use of curing imprint material which is a photo-curing resin (not a feature of the claimed apparatus) to be cured by irradiation with light, and wherein the viscosity adjuster is capable of an intended use of adjusting the viscosity of the imprint material by irradiating the imprint material with light using the light irradiation mechanism [0016, 0040, 0011].
Regarding Claim 3, the viscosity adjuster of JP’735 is capable of performing the claimed intended use including adjusting the viscosity of the imprint material by irradiating the imprint material with light using the light irradiation mechanism after the imprint material discharged by the discharger adheres to the substrate [0045], which depends at least in part on particular substrate and imprint material, which are not features of the claimed apparatus.
Regarding Claim 4, the viscosity adjuster of JP’735 is capable of performing the recited intended use such that prior to the imprint material discharged by the discharger being adhered to the substrate, the viscosity adjuster is capable of adjusts the viscosity of the imprint material by irradiating the imprint material with light [0045].
Regarding Claim 5, the imprint apparatus of JP’735 is capable of performing an intended use, wherein the imprint material is a thermal-curing resin (not a feature of the claimed apparatus) to be cured by application of heat, and wherein the viscosity adjuster is capable of adjusting the viscosity of the imprint material (not a feature of the claimed apparatus) by applying heat to the imprint material using the heat supply mechanism [0060]. 
Regarding Claim 6, the viscosity adjuster of JP’735 is capable of the claimed intended use of adjusting the viscosity of the imprint material by applying heat to the imprint material using the heat supply mechanism, after the imprint material discharged by the discharger adheres to the substrate [0060, 0045].
Regarding Claim 7, JP’735 is capable of performing the claimed intended wherein prior to the imprint material discharged by the discharger being adhered to the substrate (not a structural feature of the claimed apparatus), the viscosity adjuster is capable of adjusting the viscosity of the imprint material by applying heat to the imprint material [0045].
Regarding Claim 8, the imprint apparatus of JP’735 is capable of performing the claimed intended use wherein each shot region of a plurality of shot regions has a location on the substrate (not a structural feature of the claimed apparatus), and wherein the viscosity adjuster is capable of either changing the viscosity of the imprint material or NOT changing the viscosity of the imprint material, since changing viscosity is recited as depending on a location [0030]. Thus, the claimed intended use is considered optional.
Regarding Claim 9, the viscosity adjuster of JP’735 is capable of performing the claimed intended use including changing the viscosity of the imprint material (not a feature of the claimed apparatus) depending on a time period from when the imprint material is discharged from the discharger until when the mold comes into contact with the imprint material. Since the claim recites “depending on a time period,” NOT performing the claimed intended use also meets the claim, since its performance depends on (i.e. is conditioned upon) a time period (condition), which is not necessarily fulfilled [0045].
Regarding Claim 10, JP’735 teaches an imprint method of forming a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold [0030], the imprint method comprising: supplying S1 an imprint material from a discharger (nozzle [0027]), onto the plurality of shot regions, -4-Amendment for Application No.: 17/090743Attorney Docket: 10209773US01consecutively (Fig. 3; [0038]); after the imprint material is discharged from the discharger and prior to bringing the imprint material into contact with the mold, adjusting the viscosity of the imprint material at a distance from the mold (Figs. 1-2; “pre-exposure may be performed after applying the resin 14 on the wafer 10 and before the imprinting process, as long as it does not affect the filling of the pattern portion 8a with the resin 14” [0045]); after adjusting the viscosity of the imprint material, forming the pattern of the imprint material in the plurality of shot regions, by repeatedly bringing the imprint material whose viscosity is adjusted into contact with the mold and curing of the imprint material, for each of the plurality of shot regions (steps S2, S5, S7, [0038]).
Regarding Claim 11, JP’735 teaches a method of manufacturing an article, the method comprising: forming a cured product of a material on a substrate by using an imprint apparatus [0027]; and processing the substrate on which the cured product of the material is formed, wherein the imprint apparatus forms a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold [0011], and comprises: a discharger including a nozzle that discharges the imprint material onto the plurality of shot regions in the substrate [0027]; a curing system 2 including: a light source configured to generate light [0018]; and a lens configured to irradiate the imprint material on the substrate with the light generated from the light source [0018]; a viscosity adjuster (pre-exposure means 6), separate from the curing system (Figs. 1-2), configured to adjust a viscosity (an aspect of viscoelasticity) [0011, 0040] of the imprint material discharged from the discharger, the viscosity adjuster including: -5-Amendment for Application No.: 17/090743 Attorney Docket: 10209773US01 a light irradiation mechanism (pre-exposure unit/ means 6) directed toward the imprint material at a distance from the mold [0034]; or a heat supply mechanism (DMD/ heating light;  [0057-0058, 0060]) directed toward the imprint material at a distance from the mold; and a controller configured to form the pattern of the imprint material in the plurality of shot regions, by repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material using the curing system, for each of the plurality of shot regions (Fig. 3; Steps S1-S7; [0038]).
Regarding Claim 13, in JP’753 the viscosity adjuster 6 is adjacent the discharger (nozzle 5a) (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2016/058735A) in view of Tokita et al. (US 2005/0212156).
Regarding Claim 12, JP’735 teaches a curing system including a mirror to adjust light from the light source [0018]. JP’735 fails to teach condensing light. Tokita et al. (US’156) teach a curing system for an imprinting apparatus (Abstract), including a condensing mirror to condense light for photo-curing resist [0026]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of JP’753 with a condensing mirror to condense light generated by the light source of a curing system, because JP’753 suggests a curing system with a mirror and US’156 suggests that such mirror should be a condensing mirror in an analogous system with an analogous function.
Response to Arguments
Applicant's arguments filed 10 June 2022 with respect to claim interpretation and indefiniteness under 112 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the term “viscosity adjuster configured to . . .” does not invoke 112(f), because the claim has been amended to associate it with the terms “light irradiation mechanism” and “heat supply mechanism” (Remarks, p. 7-8), the amendment does not cure the issue, since both “light irradiation mechanism” nor “heat supply mechanism” are also generic-placeholder-plus function terms, which are themselves not clearly associated with any structure within the specification.
In response to Applicant’s argument that the term “controller” has a well-understood structural meaning in the relevant art (Remarks, pp. 7-8), the assertion is not persuasive. The term “controller” can be used to refer to any number of structures, including valves, computers, CPU’s, gears, etc. The specification does not describe any structure, which Applicant considers to be a controller. Moreover, the arguments that assert that a controller is generally a specially programmed computer that executes instructions to perform certain functions and that include hardware such as memory and processor are based on features which are not in the claims or in the specification and represent subject matter which, if included in claims, would introduce new matter.
Applicant’s arguments with respect to the rejections of Claims 1-13 under 35 USC 102 as anticipated by WO’060, US’955, and US’331 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While WO’060, US’955, and US’331 (Remarks, pp. 9-15) continue to be considered pertinent art, the claim amendments introduce additional features, which upon further search and consideration, necessitate rejections of Claims 1-11 and 13 under 35 USC 102 as anticipated by Tamura et al. (JP 2016/058735A) as closer art and of Claim 12 under 35 USC 103 as obvious over Tamura et al. (JP 2016/058735A) in view of Tokita et al. (US 2005/0212156).
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712